IN THE SUPREME COURT OF THE STATE OF DELAWARE

ALEX GAVIN CHAMBERS1,       §
                            §                       No. 506, 2016
     Respondent Below,      §
     Appellant,             §
                            §                       Court Below – Family Court
     v.                     §                       of the State of Delaware
                            §
DIVISION OF FAMILY SERVICES §                       File No.: 16-01-01TS
and OFFICE OF CHILD         §                       Petition No.: 16-01637
ADVOCATE,                   §
                            §
     Petitioner Below,      §
     Appellee.              §


ORIANA PARIS FLYNN1,        §
                            §                       No. 507, 2016
     Respondent Below,      §
     Appellant,             §                       Court Below – Family Court
                            §                       of the State of Delaware
     v.                     §
                            §                       File No.: 16-01-01TS
DIVISION OF FAMILY SERVICES §                       Petition No.: 16-01637
and OFFICE OF CHILD         §
ADVOCATE,                   §
                            §
     Petitioner Below,      §
     Appellee.              §

                               Submitted: June 7, 2017
                               Decided:   June 21, 2017

Before STRINE, Chief Justice; VAUGHN, and SEITZ, Justices.




1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).
                                     ORDER

      This 21st day of June 2017, after careful consideration of the parties’ briefs

and the record on appeal, we find it evident that the final judgment of the Family

Court should be affirmed on the basis of and for the reasons stated in its September

14, 2016 decision.

      NOW, THEREFORE, IT IS ORDERED that the final judgment of the Family

Court is AFFIRMED.

                                             BY THE COURT:

                                             /s/ Collins J. Seitz, Jr.
                                                    Justice




                                         2